Case: 12-14484     Date Filed: 04/17/2013    Page: 1 of 7


                                                               [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-14484
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 3:11-cr-00310-MMH-MCR-1


UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                       versus

MELVIN ARTURO ENAMORADO,

                                                               Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                  (April 17, 2013)

Before CARNES, HULL, and JORDAN, Circuit Judges.

PER CURIAM:

      Melvin Arturo Enamorado appeals his 15-month sentence, imposed after he

pleaded guilty to conspiring to transport an illegal alien within the United States
               Case: 12-14484     Date Filed: 04/17/2013    Page: 2 of 7


for private financial gain, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii), (A)(v)(I),

and (B)(i). Enamorado contends that his sentence is procedurally unreasonable

because the district court erroneously applied a two-level role enhancement under

U.S.S.G. § 3B1.1(c) for being a leader, organizer, or supervisor of the criminal

activity. He also asserts that his sentence, which fell at the low end of the

calculated guidelines range, is substantively unreasonable.

                                           I.

      We review a district court’s application of a § 3B1.1 role enhancement for

clear error. United States v. Ramirez, 426 F.3d 1344, 1355 (11th Cir. 2005).

Section 3B1.1(c) of the sentencing guidelines imposes a two-level increase in a

defendant’s base offense level if the defendant “was an organizer, leader, manager,

or supervisor in any criminal activity” that involved less than five participants and

was not otherwise extensive. U.S.S.G. § 3B1.1(c). Relevant factors in

determining whether a defendant was an organizer or leader of criminal activity

include:

      (1) the exercise of decision making authority, (2) the nature of
      participation in the commission of the offense, (3) the recruitment of
      accomplices, (4) the claimed right to a larger share of the fruits of the
      crime, (5) the degree of participation in planning or organizing the
      offense, (6) the nature and scope of the illegal activity, and (7) the
      degree of control and authority exercised over others.

United States v. Caraballo, 595 F.3d 1214, 1231 (11th Cir. 2010); see also

U.S.S.G. § 3B1.1 cmt. n.4. It is not necessary that every factor be present in a
                                           2
               Case: 12-14484     Date Filed: 04/17/2013    Page: 3 of 7


particular case for the enhancement to apply. Caraballo, 595 F.3d at 1231.

Instead, a § 3B1.1 enhancement is appropriate where “the defendant exerted some

control, influence or decision-making authority over another participant in the

criminal activity,” United States v. Martinez, 584 F.3d 1022, 1026 (11th Cir.

2009), and we have affirmed such enhancements where a defendant recruited or

instructed other participants, see Caraballo, 595 F.3d at 1231 (collecting cases).

       The district court did not err, let alone clearly err, in finding that Enamorado

organized, led, managed, or supervised the transport of illegal aliens. The

uncontroverted facts, as established by the government’s factual proffer during his

plea hearing and the presentence investigation report, show that Enamorado

recruited and paid a co-conspirator, Diego Ixmata-Chan, to drive seven illegal

aliens from Texas to Florida, arranged the meeting location for the driver and the

aliens, supplied Ixmata-Chan with a van and gas money to facilitate the offense,

and instructed Ixmata-Chan to collect specified transportation fees from the family

members of the aliens and then return to Texas with the proceeds. When Ixmata-

Chan was stopped by United States Border Patrol agents while en route to Florida,

he was carrying a cell phone that contained Enamorado’s phone number and the

following text message: “When you arrive in Miami call this number Pedro Luis’s

sister.”




                                           3
              Case: 12-14484     Date Filed: 04/17/2013   Page: 4 of 7


      Despite these undisputed facts regarding his role in the offense, Enamorado

contends that he is not subject to a leadership role enhancement because none of

the undocumented aliens identified him and there was no evidence that he held

meetings to discuss the offense, remained in close contact with Ixmata-Chan

before or during the trip, owned the van that he supplied to Ixmata-Chan, or shared

the profits of the offense with any other individual. None of these factors are

essential for application of a § 3B1.1 role enhancement and, as discussed, the

undisputed facts reveal that Enamorado exerted some degree of control, influence,

or decision-making authority over Ixmata-Chan.

                                         II.

      As for Enamorado’s remaining challenge to his sentence, we review the

substantive reasonableness of a sentence under a deferential abuse of discretion

standard based on the totality of the circumstances. Gall v. United States, 552 U.S.
38, 51, 128 S. Ct. 586, 597 (2007). The party challenging a sentence bears the

burden of demonstrating that it is unreasonable in light of the record and the

factors outlined in 18 U.S.C. § 3553(a), which include the nature and

circumstances of the offense; the history and characteristics of the defendant; the

applicable guidelines range; the need to avoid unwarranted sentencing disparities

among similarly situated defendants; and the need to promote respect for the law,

provide just punishment, protect the public from further crimes by the defendant,


                                          4
              Case: 12-14484     Date Filed: 04/17/2013    Page: 5 of 7


and afford adequate deterrence to criminal activity. See United States v. Talley,

431 F.3d 784, 788 (11th Cir. 2005); 18 U.S.C. § 3553(a). “[T]he weight to be

accorded any given § 3553(a) factor is a matter committed to the sound discretion

of the district court,” United States v. Williams, 526 F.3d 1312, 1322 (11th Cir.

2008), and we will not reverse a sentence as substantively unreasonable unless

“left with the definite and firm conviction that the district court committed a clear

error of judgment in weighing the § 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case,”

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quotation

marks omitted). While we do not presume that a within-guidelines sentence is

reasonable, we ordinarily expect it to be so. United States v. Lebowitz, 676 F.3d
1000, 1016 (11th Cir. 2012).

      Enamorado argues that his 15-month sentence is substantively unreasonable

because his limited criminal record, consisting of a 2009 conviction for assault on

a family member, does not “compel excessive concern over recidivism”; his

sentence is nearly three times longer than the “unenhanced lowest guideline

sentence”; he would still suffer many of the disadvantages of a federal criminal

conviction with a lesser custodial term; and his known and sentenced co-

conspirators, Ixmata-Chan and another driver named Edwyn Adelman Chinchilla-

Perez, received lower sentences of seven and four months, respectively. He also


                                          5
              Case: 12-14484     Date Filed: 04/17/2013   Page: 6 of 7


maintains that the district court mechanistically applied the sentencing guidelines,

relied on an impermissible sentencing factor, and was overly concerned with

punishing him based on the number of transported illegal aliens and his

organizational role in the offense.

      Enamorado has not met his burden of demonstrating that his sentence is

substantively unreasonable in light of the record and the § 3553(a) factors. The

sentence falls at the very bottom of the applicable guidelines range of 15 to 21

months imprisonment, and is far below the 10-year statutory maximum sentence.

See 8 U.S.C. § 1324(a)(1)(B)(i). The sentence also adequately accounts for the

seriousness of his offense; his organizational role and criminal history; and the

need to promote respect for the law, provide just punishment, and deter him and

others from committing similar crimes. See 18 U.S.C. § 3553(a). The record does

not support Enamorado’s contention that the district court mechanistically applied

the guidelines or relied on an impermissible sentencing factor, which he does not

even bother to identify with any specificity. The parties argued for particular

sentences based on the § 3553(a) factors, the district court acknowledged those

arguments, and the court imposed a sentence at the low end of the guidelines range

based on its assessment of the statutory factors.

      The fact that Enamorado’s sentence exceeds the guidelines range that would

have applied absent any enhancements to his base offense level is irrelevant to the


                                          6
              Case: 12-14484     Date Filed: 04/17/2013   Page: 7 of 7


reasonableness inquiry because it ignores the specific circumstances of his offense,

including his organizational role. Section 3553(a) directs sentencing courts to

consider the actual guidelines range, which is premised on all applicable

enhancements, not the range that would have applied if a defendant committed his

crime in some different, less serious way. Likewise, the fact that Enamorado’s co-

conspirators received lower sentences does not, as he suggests, give rise to an

unwarranted sentencing disparity. As the district court rightly acknowledged, the

two co-conspirators, who were recruited to drive undocumented aliens across the

country, played different and less culpable roles in the offense than Enamorado.

“A well-founded claim of disparity,” unlike the claim advanced by Enamorado,

“assumes that apples are being compared to apples.” United States v. Mateo-

Espejo, 426 F.3d 508, 518 (11th Cir. 2005). Or in the context of this case, a well-

founded claim of disparity requires a comparison among leaders, organizers, or

supervisors, not organizers and recruited drivers. We are far from convinced that

Enamorado’s low-end, within-guidelines sentence lies outside the range of

reasonable sentences dictated by the facts of this case and the § 3553(a) factors.

See Irey, 612 F.3d at 1190.

      AFFIRMED.




                                          7